SheewiN, C. J.
Tbe single question, for determination in this case is whether Joseph Clark, a boy seven years of age, was a competent witness against tbe defendants. He was sworn, and stated to tbe court that be understood that be was to tell tbe truth, whereupon bis testimony was received without objection. There is no particular age at which a child becomes competent as a witness. The statute fixes no age, and requires only that the witness have sufficient capacity to understand the obligation of an oath. Code, section 4601. A child of sufficient maturity and intelligence to receive correct impressions from its surroundings, and to remember and correctly narrate transactions, is a competent witness, if he also comprehend the meaning and obligation of an oath. State v. King, 117 Iowa, 484; State v. Todd, 110 Iowa, 632; People v. Bernal, 10 Cal. 66. If a child has the necessary intelligence and appreciates the moral duty to tell the truth, he need not fully understand the nature of an oath, or have any particular religious belief or training to qualify him as a witness. State v. King, supra; 2 Elliott on Evidence, 766. The testimony of children only five or six years of age has been held competent. State v. Juneau, 88 Wis. 180 (59 N. W. 580, 24 L. R. A. 857, 43 *646Am. St. Rep. 811); Wheeler v. United States, 159 U. S. 523 (16 Sup. Ct. 93, 40 L. Ed. 244); Commonwealth v. Robinson, 165 Mass. 426 (43 N. E. 121); Williams v. United States, 22 Wash. Law. Rep. 457; McGuire v. People, 44 Mich. 286 (6 N. W. 669, 38 Am. Rep. 265); Johnson v. State, 61 Ga. 35.
The examination and testimony of the witness in this case showed that he was of more than average intelligence, and that he understood the difference between truth and falsehood, and we think he was a competent witness. The judg- ’ ment is therefore affirmed.